Citation Nr: 1616071	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.  

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left ring finger disorder.  

5.  Entitlement to a total disability rating based on individual unemployability.   



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to May 1979 and June 1991 to December 1991.  This included deployment to Southwest Asia from June 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

On the Veteran's September 2012 substantive appeal, he requested a hearing before a Member of the Board in connection with his claim.  In October 2015, the RO notified the Veteran that his hearing was scheduled for November 2015.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA includes additional VA treatment records, and the RO reviewed these in the March 2015 supplemental statement of the case (SSOC).  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's service treatment records are missing.  The RO has contacted the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Veteran's National Guard Unit in attempts to recover them.  The NPRC and RMC provided November 2009 negative responses.  In April 2010, the Veteran's Unit indicated that the STRs are usually sent to either Tennessee War Records or Personnel Services Branch.  The RO followed up with the Personnel Services Branch in May 2010, and received a response that the records are usually sent to a storage facility in St. Louis.  However, it does not appear that the RO has ever followed up with a request to the Tennessee War Records.  While the Unit's April 2010 response indicated that the records were more likely with the Personnel Services Branch rather than Tennessee War Records, and despite that the RO followed up with the Personnel Services Branch, in light of the missing service treatment records and the heightened duty to assist in cases involving missing service treatment records, remand is required for making a follow up request to Tennessee War Records.  

Similarly, the Veteran has reported treatment for his left finger at the Millington Naval Hospital.  In his September 2009 claim, he recalled this treatment as occurring in 1989; and in his July 2010 notice of disagreement (NOD), he gave 1984 as the year of treatment.  In his wife's January 2010 statement, she recalled the left finger injury as occurring in 1985.  The RO has requested 1984 clinical treatment records from the Millington Naval Hospital, and received a March 2012 negative response.  However, again, in light of the missing service treatment records and the heightened duty to assist in such cases, remand is required for searches using 1985 and 1989 as the dates of treatment.  

Additionally, the Veteran has reported injuries to his left finger and knees during periods of active duty for training rather than active duty in his July 2010 NOD.  His wife also recalled these injuries based on her notice of them upon the Veteran's return from summer camp.  Therefore, remand is further required to verify the Veteran's dates of active duty for training.  

The Veteran has also reported several sources of private treatment.  In his July 2010 NOD, the Veteran recounted treatment with a private doctor in Martin, Tennessee for his right shoulder and initial treatment for his left finger at an emergency room in Canton, Mississippi.  In his July 2010 VA Form 21-8940, he listed treatment for his knees with a physician's assistant.  While the RO sent the Veteran an October 2010 request for a VA Form 21-4142 authorizing the release to treatment records from the private doctor in Martin, Tennessee, there have been no attempts to locate the hospital records from Canton, Mississippi for his left finger or the physician's assistant treatment records for his knees.  Remand is required for further efforts to obtain these private treatment records.  

Lastly, the Board notes that a decision on these claims for service connection could affect the outcome of the Veteran's claim for total disability based on individual unemployability; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the Veteran's service in the National Guard, to include any periods of active duty, ACDUTRA, and INACDUTRA.  The AOJ should prepare a summary of the dates of active duty, ACDUTRA, and INACDUTRA.  

2.  The AOJ should then take all appropriate steps to obtain the Veteran's service treatment records and in-service clinical treatment records, to include contacting the NPRC, the RMC, the Veteran's National Guard Unit, Tennessee War Records, Personnel Services Branch, and any other appropriate location to request the January Veteran's service treatment records as well as the clinical records for treatment at the Millington Naval Hospital in 1984, 1985, and 1989.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left finger, his right shoulder, and knees.  This request should specifically request the Veteran's authorization to release treatment records from the private hospital in Canton, Mississippi that treated his left finger; the Martin Medical Center or Martin Specialty Clinic for treatment of his right shoulder; and Physician's Assistant AM for treatment of his knees since May 2009.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, including from the Mayfield CBOC and Marion VAMC for treatment since March 2015.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


